

Exhibit 10.3


THE WESTERN UNION COMPANY
    PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), Jean-Claude Farah (“Executive”) has been granted the Performance-Based
Restricted Stock Unit Award described below (the “Award”). Certain terms and
conditions of the Award are set forth immediately below in this Award Notice.
Other terms and conditions are set forth in the Performance-Based Restricted
Stock Unit Award Agreement which is appended to this Award Notice. The Award
Notice and the Performance-Based Restricted Stock Unit Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (the “Company”), and Executive as of the
Grant Date. Capitalized terms not otherwise defined in this Award Notice are
defined in the Plan or the Performance-Based Restricted Stock Unit Award
Agreement.
Grant Date:
February [__], 2017
Target Award:
Maximum Award:
___ shares of Common Stock
___ shares of Common Stock
Performance Period:
January 1, 2017 – December 31, 2019
Performance Measure:
$1,500,000,000 Combined Consolidated Operating Income
Vesting Date:
Third anniversary of Grant Date

 
 
 
THE WESTERN UNION COMPANY,
 
a Delaware corporation
 
 
 
By: _______________________________
 
          Name: _________________________
 
          Title: _________________________







1



--------------------------------------------------------------------------------







THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT --
TERMS AND CONDITIONS – NON-U.S. SECTION 16 OFFICER




1.
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of
Common Stock (“Shares”), subject to the terms and conditions set forth in this
Agreement (including any country-specific terms or conditions for Executive’s
country of residence as set forth in the Appendix) and the Plan. The terms of
the Plan are hereby incorporated in this Agreement by this reference and made a
part hereof. Capitalized terms not defined herein shall have the same
definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restriction Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement (including the Appendix) and the
terms of the Plan, on the third anniversary of the Grant Date, subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A, all restrictions on the Units
shall lapse and the number of Shares subject to the Units determined by the
Committee to be transferred to Executive in accordance with Exhibit A shall be
issued and transferred to Executive. Effective on and after such date, subject
to applicable laws and Company policies, Executive may hold, assign, pledge,
sell, or transfer the Shares transferred to Executive in Executive’s discretion.
The three-year period in which the Units may be forfeited by Executive is
defined as the “Restriction Period.”

Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through on-line electronic acceptance (if permitted by the
Company) or by signing and returning to the Company a copy of these Terms and
Conditions on or before the 90th day following the Grant Date. Signed copies of
these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12510 E. Belford Avenue, M21B3, Englewood, Colorado
80112.
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restriction Period, and in no
event later


2



--------------------------------------------------------------------------------




than March 15 of the calendar year immediately following the year in which the
award ceases to be subject to a substantial risk of forfeiture. If at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any foreign,
state or federal law, or the consent or approval of any governmental authority
is necessary or desirable as a condition to the issuance and transfer of Shares
to the Executive (or Executive’s estate), such issuance and transfer will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained.
4.
Subject to the last sentence of this paragraph 4, Executive may elect to satisfy
Executive’s obligation to advance the amount of any required income or other
withholding taxes (the “Required Tax Payments”) incurred in connection with the
Award by any of the following means: (1) a cash payment to the Company, (2)
delivery (either actual delivery or by attestation procedures established by the
Company) to the Company of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (3) authorizing the Company to withhold whole Shares which would
otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to Executive, equal to the amount necessary to satisfy any
such obligation, (4) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom Executive has submitted an irrevocable notice of sale, or
(5) any combination of (1) and (2). The Company shall have sole discretion to
disapprove of an election pursuant to any of clauses (1)-(5) for any employee
who is not an “officer” as defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934.

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate Executive’s tax liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his obligations in connection with
the Required Tax Payments as described herein.
5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other



3



--------------------------------------------------------------------------------




disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.


6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the Restriction Period (except solely by reason of a
period of Related Employment or as set forth in paragraphs 7 and 9).



7.
Except to the extent paragraph 9 applies, if Executive’s employment with the
Company or a Subsidiary or Affiliate terminates involuntarily and without Cause
on or after the first anniversary of the Grant Date, subject to Executive’s
timely execution of an agreement and release in a form acceptable to the Company
which will include restrictive covenants and a comprehensive release of all
claims, Executive will be entitled to a prorated Award. Such prorated Award
shall be equal to the amount of the Award which is actually earned, based upon
satisfaction of the Performance Measure during the Performance Period (as
certified by the Committee in writing) and the Committee’s determination of the
amount of the Award payable to Executive in accordance with Exhibit A,
multiplied by a fraction, the numerator of which shall equal the number of days
Executive was employed with the Company during the Restriction Period and the
denominator of which shall equal the number of days in the Restriction Period.
Such prorated Award shall be paid at the same time as if Executive had remained
employed with the Company through the end of the Restriction Period. If
Executive’s employment with the Company or a Subsidiary or Affiliate terminates
involuntarily and without Cause before the first anniversary of the Grant Date
(other than on account of death or Disability), and paragraph 9 does not apply,
Executive shall not be entitled to a prorated Award.



If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of death or Disability, the Award shall be paid, to the
extent earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, to Executive or Executive’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if Executive had remained employed with
the Company through the end of the Restriction Period.


If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of Retirement, Executive shall be entitled to a prorated
Award. Such prorated Award shall be equal to the amount of the Award which is
actually earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed with the Company during
the Restriction Period and the denominator of which shall equal the number of
days in the Restriction Period. Such prorated Award shall be paid at the same
time as if Executive had remained employed with the Company through the end of
the Restriction Period. In administering the Plan, the Company reserves the
right to not apply the prorated vesting provisions described in this paragraph
to an Executive who meets the eligibility criteria for Retirement under the Plan
if applying such provisions could be deemed to be impermissible age
discrimination under local laws, as determined in the sole discretion of the
Company.




4



--------------------------------------------------------------------------------




8.
During the Restriction Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this Award.



9.
If Executive’s employment is terminated by the Company, a Subsidiary or an
Affiliate involuntarily and without Cause (or otherwise terminates for an
eligible reason according to the terms of the Company severance policy
applicable to Executive as of the effective date of a Change in Control (if
any)) during the 24-month period commencing on the effective date of the Change
in Control, then, subject to the terms of any severance policy applicable to
Executive as of the effective date of the Change in Control, the Award shall be
paid to Executive, to the extent earned, based upon satisfaction of the
Performance Measure during the Performance Period (as certified by the Committee
in writing) and in accordance with Exhibit A, as if Executive had remained
employed with the Company through the end of the Restriction Period.



10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment shall adversely affect in a material manner any right of
Executive under this Agreement without Executive’s written consent.



11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
In accepting the award of Units, Executive acknowledges that (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units, even if Units have been awarded repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Company; (iv) Executive’s participation in the
Plan is voluntary; (v) Executive’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the employment relationship at any time
with or without Cause; (vi) the award of Units is an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or to the Employer, and the Units are outside the scope of
Executive’s employment contract, if any; (vii) the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate of the Company; (viii) in the event that
Executive is not an employee of the Company or any Subsidiary of the Company,
neither the grant of Units nor Executive’s participation in the Plan



5



--------------------------------------------------------------------------------




shall be interpreted to form an employment contract or relationship with the
Company or any Subsidiary of the Company; (ix) the future value of the
underlying Shares is unknown and cannot be predicted with certainty, (x) if
Executive receives Shares, the value of such Shares acquired upon vesting of the
Units may increase or decrease in value; (xi) in consideration of the grant of
the Units, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from termination of Executive’s employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and Executive irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, Executive shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim; (xii) in the event
of involuntary termination of Executive’s employment (whether or not in breach
of local labor laws), Executive’s right to receive the Units and vest under the
Plan, if any, will terminate effective as of the date that Executive is no
longer being paid regular salary as an employee of the Employer regardless of
whether Executive is entitled to a notice period mandated under local law;
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Executive’s right to receive Shares pursuant
to the Units after termination of employment, if any, will be measured by the
last date that the Employer pays Executive his or her last paycheck for regular
salary as an employee of the Employer and will not be extended by any notice
period mandated under local law; the Committee shall have the exclusive
discretion to determine when Executive is no longer being paid regular salary
for this purpose; and (xiii) the Units and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.
        
13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions, the Appendix, and the Plan and rights relating to the Plan
and to this Agreement (including the Appendix), shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly under the grant of the Units or the Agreement (including
the Appendix), the parties hereby submit to and consent to the jurisdiction of
the State of Colorado, and agree that such litigation shall be conducted in the
courts of Douglas County, or the federal courts for the United States for the
District of Colorado, where this grant is made and/or to be performed.



15.
Executive hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this document by and among, as applicable, the Employer, the
Company and the Company’s Subsidiaries and Affiliates for the exclusive purpose
of implementing, administering and managing Executive’s participation in the
Plan.



Executive understands that the Employer and/or the Company may hold certain
personal information about him or her, including, but not limited to,
Executive’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Units


6



--------------------------------------------------------------------------------




or other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Executive’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”).
Executive understands that Data will be transferred to Merrill Lynch-Bank of
America or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Executive understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Executive’s country. Executive understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Executive authorizes the Company, Merrill Lynch-Bank of America
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Executive understands that Data will be held only as
long as is necessary to implement, administer and manage his or her
participation in the Plan. Executive understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Executive understands, however, that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Executive understands that he or she may contact his or her local human
resources representative.
16.
If Recipient has received this Award Agreement or any other document or
communication related to the Plan or this grant in a language other than English
and the meaning in the translation is different than in the English version, the
terms expressed in the English version will govern.



17.
The Company may, in its sole discretion, decide to deliver any documents related
to the Units and to participation in the Plan or related to future Units that
may be granted under the Plan by electronic means or to request Executive’s
consent to participate in the Plan by electronic means. Executive hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



18.
Notwithstanding any provisions in the Agreement or the Plan, the grant of Units
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for Executive’s country of residence. The Appendix constitutes
part of the Agreement.



19.
The Company reserves the right to impose other requirements on Executive’s
participation in the Plan, on the grant of Units and on any Shares acquired
under the Plan to the extent the Company determines it is necessary or advisable
in order to comply with any applicable law or facilitate the administration of
the Plan. Executive agrees to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Furthermore, Executive
acknowledges that the laws of the country in which Executive is working at the
time of grant, vesting or the sale of Shares received pursuant to this Award
(including any rules or regulations governing securities, foreign



7



--------------------------------------------------------------------------------




exchange, tax, labor, or other matters) may subject Executive to additional
procedural or regulatory requirements that Executive is and will be solely
responsible for and must fulfill.


20.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.



21.
Notwithstanding anything in this Agreement to the contrary, this Award, and any
related payments, are subject to the provisions of (i) the Company’s Clawback
Policy, as in effect on the Grant Date and as may be modified to comply with
applicable law, rules, regulations or governmental orders or judgments, and (ii)
any clawback, repayment or recapture policy implemented or adopted by the
Company after the Grant Date to comply with applicable law, rules, regulations
or governmental orders or judgments.



22.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code if Executive is subject to tax in the U.S. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of Executive’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of Executive’s death.
In addition, to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, and (ii) such payment is conditioned upon
Executive’s execution of a release and is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year, such payment shall be paid or provided in the later of the two taxable
years.



















8



--------------------------------------------------------------------------------




I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:


 


Signature:_________________________






Printed Name: ______________________
Date: ________________________________
 





9



--------------------------------------------------------------------------------




APPENDIX


THE WESTERN UNION COMPANY
2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


ADDITIONAL TERMS AND PROVISIONS
FOR NON-U.S. SECTION 16 OFFICER




Terms and Conditions


This Appendix includes special terms and conditions applicable to Executive if
he or she resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


Notifications


This Appendix also includes country-specific information of which Executive
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2017. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Executive does not rely on the information noted herein as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that he or she vests in
the Units and Shares are issued to him or her or the Shares issued upon vesting
of the Units are sold.


In addition, the information is general in nature and may not apply to
Executive’s particular situation, and the Company is not in a position to assure
Executive of any particular result. Accordingly, Executive is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her particular situation. Finally, please note that
if Executive is a citizen or resident of a country other than the country in
which he or she is currently working, or transfers employment after grant, the
information contained in this Appendix may not be applicable.


UNITED ARAB EMIRATES


There are no country specific provisions.








10

